Citation Nr: 0700957	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  98-14 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to May 
1966, from September 1990 to April 1991, and from October 
1994 to January 1995. The tour of duty from September 1990 to 
April 1991 includes Persian Gulf War service. The veteran 
also had approximately another 15 years of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1997 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
fatigue due to undiagnosed illness.

This case was previously before the Board and, in August 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

Fatigue as a chronic disability resulting from an undiagnosed 
illness is not shown to be manifested to a compensable degree


CONCLUSION OF LAW

Chronic fatigue was not incurred in or aggravated by service 
and chronic fatigue as manifestation of undiagnosed illness 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006) 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and June 2005; 
a rating decision in June 1997; a statement of the case in 
September 1998; and supplemental statements of the case in 
December 2000 and April 2002.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  A claim of service connection for a disability 
must be accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  Service connection 
presupposes a diagnosis of a current disease.  See Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The term 
"Persian Gulf veteran" means a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001). 
Section 202(a) of the Act amended 38 U.S.C.A. 1117 to expand 
the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

The regulation was amended in 2003 to incorporate these 
changes, and that amendment was made retroactively effective 
March 1, 2002.  See 68 Fed.Reg. 34539-543 (June 10, 2003).  
The new 38 C.F.R. § 3.317(a)(2)(ii) was added defining the 
term "medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities."  It was further 
stated that, "Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained."  As yet, VA has not 
identified any illness other than the three identified in 
section 202(a) as a "medically unexplained chronic 
multisymptom illness;" therefore, the new 38 C.F.R. § 
3.317(a)(2)(i)(B) only lists chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome as currently 
meeting this definition.  See 68 Fed.Reg. 34539-543 (June 10, 
2003).  It was provided, however, in the new 38 C.F.R. § 
3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a "medically unexplained chronic 
multisymptom illness."

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines. 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Objective indications of 
a chronic disability include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
the VA's Schedule for Rating Disabilities for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

The United States Court of Appeals for the Federal Circuit 
has held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994).  
The Board has therefore given consideration to whether 
service connection may be granted for the appellant's claimed 
disorder regardless of his Persian Gulf service.

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia Theater 
of operations during the Persian Gulf War.  Therefore, he had 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

Here, the competent medical evidence does not reveal a 
diagnosis of fatigue based on anything other than subjective 
history or of any disability to account for the veteran's 
fatigue problems.  Absent a present diagnosis of a chronic 
disability manifested by fatigue, service connection for it 
cannot be granted.  38 C.F.R. § 3.303; Gilpin, supra.  The 
Board will therefore discuss entitlement to service 
connection for a disability manifested by fatigue as due to 
undiagnosed illness.  38 C.F.R. § 3.317.

Upon examination of the record, the Board finds that service 
connection under the provisions of 38 C.F.R. § 3.317 cannot 
be granted.  The veteran has consistently voiced complaints 
of fatigue and he is certainly competent to relate such 
subjective symptoms.  His complaints are chronic, since they 
have been present since 1995.  However, there must be either 
objective indicators of a disability, such as "signs" evident 
to a medical examiner or other, non-medical indicators 
capable of independent verification.  Here the veteran was 
examined by VA in May 2004 and the examiner stated that where 
an explainable primary or secondary cause for fatigue cannot 
be established, two diagnoses can be made on a clinical 
basis, chronic fatigue syndrome or idiopathic chronic 
fatigue.  He found that the veteran did not meet the criteria 
for chronic fatigue syndrome.  He further stated that in such 
cases where chronic fatigue syndrome is essentially ruled out 
and fatigue unexplained directly or indirectly by other 
established diagnoses is demonstrated then the diagnosis of 
idiopathic chronic fatigue may be made.  The examiner then 
opined that the fatigue from which the veteran suffers is 
that of idiopathic chronic fatigue.  He further opined that 
commencing as it had subsequent to his active duty in the 
Persian Gulf; it seemed as likely as not that it may be 
related to his service in the Persian Gulf.  In a later 
addendum to this examination dated in July 2005, this 
examiner stated that when he examined the veteran in May 2004 
he concluded that the veteran did not meet the diagnostic 
criteria for chronic fatigue syndrome but that the diagnosis 
of idiopathic chronic fatigue seem more appropriate.  
Idiopathic is defined as "arising spontaneously or from an 
obscure or unknown cause."  Webster's Ninth New Collegiate 
Dictionary 598, 1985.  The examiner added that, lacking other 
explanations, it might well be considered incurred in service 
in the Persian Gulf during the 1990-1991 period.  He further 
noted that he had been requested to address the question of 
whether this disorder has since manifested to a degree of 10 
percent or more.  He reviewed the veteran's work history and 
complaints of fatigue and essentially indicated that he could 
not accurately gauge the degree to which the veteran's 
fatigue has manifested although if his fatigue were to be 
measured by incapacitation it would not appear that he met 
this threshold level.  He noted in this regard that the 
veteran did not appear to have been incapacitated in 
performing the tasks of his last job prior to retirement.

A grant of service connection for a disability as a 
manifestation of undiagnosed illness requires that the 
disorder be at least 10 percent disabling in order to qualify 
for the applicable undiagnosed illness presumption. Although 
chronic fatigue syndrome per se is not at issue, if service 
connection were granted for chronic fatigue as a 
manifestation of undiagnosed illness, it would still be rated 
under the provision of the VA rating schedule that pertains 
to chronic fatigue syndrome. Under Diagnostic Code 6354 for 
the rating of chronic fatigue syndrome, a 10 percent rating 
is provided for symptoms of chronic fatigue syndrome that 
"wax and wane but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, 
or; symptoms controlled by continuous medication."  38 C.F.R. 
§ 4.88b, Code 6354 (2006).  The veteran's fatigue clearly 
does not meet these criteria.  He does not take medication or 
otherwise receive treatment for fatigue, and it has not been 
demonstrated that he suffers periods of complete 
incapacitation.  The evidence does not show periods of 
incapacitation of at least one week duration during a year's 
duration.  Consequently, although the veteran has been found 
to have chronic fatigue, which cannot be attributed to any 
known medical causation, the fact that the disorder is not 10 
percent disabling under the applicable criteria precludes the 
granting of service connection under the undiagnosed illness 
presumption.

In addition, the evidence does not show that the any 
disability resulting in fatigue was incurred during the 
veteran's service.

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against the granting of 
service connection for chronic fatigue as a manifestation of 
undiagnosed illness.  Where a preponderance of the evidence 
is against a claim, the benefit of the doubt doctrine does 
not apply and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


